STATE OF LOUISIANA
             COURT OF APPEAL, FIRST CIRCUIT

ARLENE         RANDALL                                                         NO.     2022   CW   0040

VERSUS


TROSCLAIR &              SONS,     L. L. C.

D/ B/ A       BUTCHER      BOY     GROCERY
STORE        AND    STATE        FARM    FIRE                                         APRIL   8,   2022

AND     CASUALTY          COMPANY




In     Re:          Arlene        Randall,       applying         for                     writs,       18th
                                                                        supervisory
                    Judicial            District       Court,      Parish      of     Iberville,       No.
                    76127.




BEFORE:             MCCLENDON,          WELCH,     AND      THERIOT,    JJ.


         WRIT       DENIED.        The    criteria       set    forth   in    Herlitz    Construction
Co.,         Inc.   v.    Hotel       Investors        of   New   Iberia,     Inc.,     396   So. 2d    878
 La.      1981)(     per    curiam)        are   not     met.



                                                         PMC
                                                         JEW
                                                       MRT




COURT        OF APPEAL,          FIRST    CIRCUIT




       DEPUTY        LERK        OF   COURT
               FOR   THE     COURT